Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (08/12/2021) has been entered.

  Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          Acknowledgements

3.       The Examiner undersigned thanks Applicant’s representative for the cooperation expediting the case.

3.1.	Upon new entry, claims (1 -20) remain pending on this application, of which (1, 9, 16) are the three (3) parallel running independent claims on record.

      Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was submitted on (08/18/2021) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

             Response to arguments

5.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, new ground of rejection, and for the following reasons:

5.1.	Examiner considers that the new combined PA on record, in details teaches the prev. and the newly amended set of features as claimed, associated with transcoding techniques (e.g. encoding-decoding employing different color formats), that for the most part were very well-known and used in the art way before the invention was made/filed. 

5.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

6.	Regarding Applicant’s arguments/remarks the Examiner considers;

6.1.	Applicant argues a failure to disclose (…transcoding alpha values to a color space; [page 7]); the examiner respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, at least Pothana teaches a transcoder of the same (230, Figs. 2-3), able to convert alpha values to a color space, Figs (4-5); [Pothana; Cols. 6-8].

6.2.	With respect to the newly added amended features in the claims, please refer to the Rejection section (7) for rationale/motivation, and other details.	

. 
_ See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. 
_ See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

Claim Rejections 

35 USC § 103 rejection

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.2.	Claims (1 -12) is/are rejected under 35 U.S.C. 103 as being unpatentable over Pothana; et al (US 8,633,940; hereafter “Pothana”) in view of Kuno; et al US 7,728,851; hereafter “Kuno”). 

Claim 1. (Currently Amended) Pothana discloses the invention substantially as claimed - A method comprising: (e.g. see similar server-client architecture of Figs. (1, 2), [6: 03], employing “format conversion” and “picture scaling” techniques, by processing video texture data (210) of different formats, (i.e. RGB, YUV formats); [Pothana; 6: 55]).
	Pothana further and in details teaches - determining to include visual information in a video stream, the visual information produced using one or more applications; (e.g. see Figs (2, 3); [Pothana; 6: 11]), based on the determining to include the visual information in the video stream, (e.g. see codec data processing, Figs (2, 3); [Pothana; Col, 5 -6]),
transcoding one or more alpha values of the visual information to one or more color values of a color space that is supported by the video stream (e.g. see transcoder (230), able to parser, process and convert multiple color formats; [Pothana; Col. 6]) 
to generate one or more alpha samples that represent the one or more alpha values as the one or more color values of the color space; (e.g. see visual data split into alpha component/values (610) converted in a different format (612), of the color space, as shown in at least Figs. (5, 6); [Pothana; Col. 7-8]) 
storing the one or more alpha samples in one or more color channels of the color space of image data representative of at least one video frame of the video stream; (e.g. see intermediate data storage (120, 334) of type ROM/RAM/FLASH, etc; [5: 25; 7: 07].)
and generating at least a portion of the video stream comprising the image data, (e.g. see Figs. (5, 6); [Col. 8]) wherein the image data includes the one or more alpha samples in the one or more color channels; (e.g. see color output channels “AVC-stream”, similarly having alpha data (506a) and color data (504a), Figs. (5, 6); [Pothana; Col. 7 -8]).
It is note that Pothana very briefly discloses the texture “format conversion” technique as claimed.
For the purpose of further clarification and in a similar embodiment Kuno; et al teaches (e.g. a codec application/apparatus (150), comprising a graphics processing unit (120) and a video decoder of the same (25) of the same, Figs (1, 3, 8), [Kuno; 9: 65]; able to determining to include visual information in a video stream (Figs. 6, 7), the visual information produced using one or more applications [Kuno; 9: 65]; and able to convert and output video data of a YUV color space, a conversion unit that converts a color space of the graphics data from the RGB color space to the YUV color space, using a rendering/blending module (30) for final data reconstruction and display. Kuno in details describes plurality of embodiments employing different data conversion techniques, and format accommodation/switch, outputted via multiple channels/lines (Figs. 11 -18), where ALPHA values may be embedded or independently transmitted, as illustrated in at least Fig. 10; [Kuno; 11:40].)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the “GPU-AVC_codec” of Pothana with the “format conversion algorithm” techniques of Kuno; et al, in order to provide less complexity, more efficient format switch and blending capabilities as desired; [Kuno; 11: 35; 16: 10].)
	
Claim 2. (Currently Amended) Pothana/Kuno discloses - The method of claim 1, wherein the one or more alpha samples include per-pixel transparency information of at least some of the visual information; (e.g. see alpha values representing the degree of transparency (or non-transparency) for each pixel data in the frame, Fig. 9; [Kuno; 4: 42; 11: 25]; the same motivation applies herein equally as well.)  

Claim 3. (Currently Amended) Pothana/Kuno discloses - The method of claim 1, wherein the storing comprises attaching groups of the one or more alpha samples to the video stream as a single color sample of the color space; (e.g. see alpha values representing the degree of transparency (or non-transparency) for each pixel data in the frame, Fig. 9; [Kuno; 4: 42; 11: 25]; the same motivation applies herein equally as well.)    

Claim 4. (Original) Pothana/Kuno discloses - The method of claim 1, wherein the color space is a Luma-Chrominance (YUV) color space or a Red Green Blue (RGB) color space. (The same rationale and motivation applies as given for the claim 1 above.)  

Claim 5. (Currently Amended) Pothana/Kuno discloses - The method of claim 1, wherein the storing of the one or more alpha samples includes a video codec of the video stream processing the one or more alpha samples as one or more color samples of the color space (e.g. see intermediate data storage modules (120, 334); [Pothana; 5: 25; 7: 07], and in  [Kuno; 3: 22]) and the video codec does not support alpha information (e.g. having support and flexible switch between formats [Kuno; 16: 10], in accordance with the codec AVC standard; [Pothana 4: 20] and [Kuno; 5: 45]; the same motivation applies herein.).   

Claim 6. (Currently Amended) Pothana/Kuno discloses - The method of claim 1, wherein one or more non-alpha color samples of the visual information are stored in a first designated region of the at least one video frame and the one or more alpha samples are stored in a second designated region of the at least one video frame; (e.g. see intermediate data storage modules (120, 334); [Pothana; 5: 25; 7: 07]; and see data storage modules (13, 15) for alpha values representing the degree of transparency (or non-transparency) for each pixel data [Kuno; 4: 42; 11: 25]; the same motivation applies herein.)    

Claim 7. (Currently Amended) Pothana/Kuno discloses - The method of claim 1, wherein the transcoding of the one or more alpha values includes swizzling 2x3 blocks of the one or more alpha values to 2x2 blocks of the one or more color values to account for subsequent Luma-Chrominance (YUV) chroma sub-sampling. (Examiner’s note is taking regarding data color pixel value reduction when converting from RGB to YUV by definition.)

Claim 8. (Currently Amended) Pothana/Kuno discloses - A method comprising: 
receiving, in a video stream, image data representative of at least one video frame of the video stream, 
the image data storing one or more alpha values of one or more alpha samples of information as one or more color values in one or more color channels of a color space that is supported by the video stream; 
Page 3 of 10Application No. 16/698,483Attorney Docket No. 18-RE-0130US03/333112Response Filed: 08/12/2021Reply to Office Action of: 04/07/2021extracting, from the video stream, the one or more alpha samples based at least on converting the one or more color values that are stored in the one or more color channels of the color space of the image data into the one or more alpha values; and 
rendering the visual information to exhibit transparency properties based on correlating the one or more alpha samples of the visual information with one or more non-alpha color samples of the visual information. (Current lists all the same elements as recites in claim 1 above, and is/are therefore on the same premise. In addition see the flow chart methodology of Fig. 6; [Pothana; 8: 25], using the converting techniques of Figs. (11 -18); [Kuno].)
  
Claim 9. (Currently Amended) Pothana/Kuno discloses - The method of claim 8, wherein the one or more alpha samples include per-pixel transparency information of at least some of the visual information. (The same rationale and motivation applies as given for claims (1 and 2).)

Claim 10. (Currently Amended) Pothana/Kuno discloses - The method of claim 8, wherein the receiving of the video stream is from a server and the rendering of the visual information is on a client. (The same rationale and motivation applies as given for claim (1). In addition see Fig. 2 for similar server-client architecture disclosed; [Pothana; 5: 35])  

Claim 11. (Currently Amended) Pothana/Kuno discloses - The method of claim 8, wherein the one or more alpha samples are extracted as groups of the one or more alpha samples from individual color samples of the color space that is supported by the video stream. (The same rationale and motivation applies as given for claim (1). 

Claim 12. (Original) Pothana/Kuno discloses - The method of claim 8, wherein the color space is a Luma-Chrominance (YUV) color space or a Red Green Blue (RGB) color space. (The same rationale and motivation applies as given for claims (1 and 4).) 

7.3.	Claims (13 -20) is/are rejected under 35 U.S.C. 103 as being unpatentable over Pothana/Kuno, further in view of Schmieder; et al. (US 20150121243; hereafter “Schmieder”)

Claim 13. (Currently Amended) Pothana/Kuno discloses the invention substantially as claimed - The method of claim 8, wherein at least some of the one or more alpha samples correspond to a visual element and the rendering of the visual information (e.g. the same rationale and motivation applies as given for claim (1) above.)
	Even when Kuno discloses the use of filed identifier (Field_ID) [Kuno; 12: 38], it is note that the combination of Pothana/Kuno fails to - includes identifying the visual element of the visual information from metadata of the visual element that identifies the visual element within the video stream. 
However, and in a similar filed of endeavor Schmieder teaches a transcoder of the same (i.e. encoder (110), decoder (150), as shown in at least Fig. (1 and 7) and method flow chart of (Fig. 4), determining application visuals corresponding to one or more applications to be included in a video stream, as shown in Fig. 3, including alpha information for one or more subcomponents if required, based on client requirements; [0058-0059], also providing alpha/transparency support for client-rendered windows in a remote desktop environment; [Schmieder; 0047; 0059].)
Schmieder further and specifically similarly teaches embedded metadata associated and indicative of the data component properties, [0028].) 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the “GPU-AVC” codec of Pothana/Kuno with the system of Schmieder; et al. employing metadata component identifiers, in order to provide - transparency support for client-rendered windows using alpha value manipulation, in a remote desktop environment; [Summary].

Claim 14. (Currently Amended) Pothana/Kuno/Schmieder discloses - The method of claim 8, wherein the extracting of the one or more alpha samples includes a video codec of the video stream processing the one or more alpha samples as one or more color samples of the color space that is supported by the video stream.  (The same rationale and motivation applies as given for claim (1). In addition see efficient format switch and blending capabilities as desired; [Kuno; 11: 35; 16: 10].)

Claim 15. (Currently Amended) Pothana/Kuno/Schmieder discloses - system comprising: a computing device including one or more processing devices and one or more memory devices communicatively coupled to the one or more processing devices storing programmed instructions thereon, which when executed by the one or more processing devices causes the instantiation of: a communications manager to receive, in a video stream, image data representative of at least one video frame of the video stream, the image data storing one or more alpha values of one or more alpha samples of a visual element as one or more color values in one or more color channels of a color space that is supported by the video stream; a stream decoder to extract, from the video stream, the one or more alpha samples of the visual element based at least on converting the one or more color values that are stored in the one or more color channels of the color space of the image data into the one or more alpha values; andPage 5 of 10Application No. 16/698,483Attorney Docket No. 18-RE-0130US03/333112Response Filed: 08/12/2021Reply to Office Action of: 04/07/2021 a renderer to render the visual element, over at least one image generated by the computing device, using transparency that corresponds to the one or more alpha samples based on correlating the one or more alpha samples of the visual element with one or more non-alpha color samples of the visual element. (Current lists all the same elements as recite in the methods of claims (1 and 8), but in “system form” and is/are therefore on the same premise.) 

Claim 16. (Original) Pothana/Kuno/Schmieder discloses - The system of claim 15, wherein the renderer renders the visual element based at least in part on properties of the visual element that the communications manager received in association with the image data. (The same rationale and motivation applies as given for claim (1). In addition see a texture engine (200), similarly comprising a texture source 210, a MPEG encoder 220 and a transcoder 230, able to parser and process visual data elements based at least in part on their properties; [Pothana; Col. 5-6].)

Claim 17. (Currently Amended) Pothana/Kuno/Schmieder discloses - The system of claim 15, wherein the one or more alpha samples include per-pixel transparency information of the visual element. (The same rationale and motivation applies as given for claims (1-2).)  

Claim 18. (Currently Amended) Pothana/Kuno/Schmieder discloses - The system of claim 15, wherein the stream decoder extracts groups of the one or more alpha samples from individual color samples of the color space. (The same rationale and motivation applies as given for claims (1 and 3).)    

Claim 19. (Original) Pothana/Kuno/Schmieder discloses - The system of claim 15, wherein the color space is a Luma-Chrominance (YUV) color space or a Red Green Blue (RGB) color space. (The same rationale and motivation applies as given for claims (1 and 4).)    

Claim 20. (Currently Amended) Pothana/Kuno/Schmieder discloses - The system of claim 15, wherein the stream decoder extracts the one or more non-alpha color samples of the visual element from a first defined region of the at least one video frame and the one or more alpha samples from a second defined region of the at least one video frame. (The same rationale and motivation applies as given for claims (1 and 6).)    

Examiner’s notes

8.     The referenced citations made in the rejection(s) above and PA citation sections below, are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Prior Art Citations

9.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

9.1.	Patent documentation:

US 8,633,940 B2	Pothana; et al.		H04N19/40; G06T9/00; G06T15/04; 
US 7,728,851 B2 	Kuno; et al.		H04N21/4307; H04N21/4348; H04N21/4325; 
US 8,385,726 B2	Kuno; et al.		G06F3/14; H04N5/89; G09G5/00;
US 20130156309	Yao; et al.		H04N19/96; G06T9/00; H04N19/40; 
US 20130156310	Yao; et al.		H04N19/40; H04N19/192; H04N19/154; 
US 20150379676	Girado; et al.		G06T7/40; G06T15/80; G06T1/20; 
US 20150121243 	Schmieder; et al.	G06F9/452; G06T1/20; G06F3/0481; 
US 20160269708	Shen; et al.		G06T7/194; H04N9/76; H04N9/77; 

9.2.	Non-Patent Literature:

_ Common Palette Creation Algorithm for Multiple Images with Transparency Information; 2009.
_ A virtual display architecture for thin-client computing; Baratto; 2005.a

        CONCLUSIONS

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 270 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481